Case: 5:21-cv-00955-BYP Doc #: 1-1 Filed: 05/07/21 1 o0f1. PagelD #: 13

FILED
1844 (Rev. 04/21) CIVIL COVER SHEET

é f
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers a5 Dalit (2) iw, except as
provided by local rules of court. ‘This form, approved by the Judicial Conference of the United States in September 1974, is required af die ey okt the Clerk of Court for the

 

purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) COE UN DISTRI OF OHID.
L (a) PLAINTIFES DEFENDANTS CLEVELAND aie

’

{os 3 A a,
(b) County of Residence of First Listed Plaintiff _—7 Vv I 1h) ]
(EXCEPT IN US. PLAINTIFF CASES}

County of Residence of First Listed Defendant
(IN US, PLAINTIFE CASES ONLY)

IN LAND CONDEMNATION whe ie USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

BOT CV 95 5

NOTE:

(c) Attorneys (Firm Name, Address, anu Telephone Number)

/

#
a

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

  
 
 
  
  

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an "X" in One Box Oniy) fl. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “xX” in One Box for Plaintiff
(For Diversity Cases Only and One Box for Defendant)
(Jl U.S, Government lh: Federal Questian P DEF PIF DEF
Plaintiif (CLS. Government Nota Pargp Citizen of This State di L_] {Incorporated or Principal Place im 4 (ja
of Business.In This State
[2 U.S. Goverment scl, Diversity Citizen of Another State C] 2 ~of 2 Incorporated and Principal Place a a (1s
Defendant (indicate Citizenship of Parttes in Item Til) of Business In Another State
Citizen or Subject of a 3 oi 3 Foreign. Nation QO 6 (J6
Foreign Country :
[V¥V. NATURE OF SUIT {Place an * ‘N° in One Box Only} Click here for: pote ot su ‘ de J
L CONTRACT TORTS FORFEITURE/PENALTY — | Ba wis
110 Insurance PERSONAL INJURY PERSONAL INJURY |_|625 Drug Related Scizure 4 :
120 Marine 310 Airplane (_] 365 Personal Injury - of Property 21 USC 881 : 376 76 Qui Tam Gil USC
130 Miller Act 315 Airplane Product Product Liability |_]690 Other ~ aR USC 157 37290)
140 Negotiable Instrument Liability [] 367 Health Care/ | JNTELLECTUAL, |_| 400 State iguinen
150 Recovery of Overpayment [7] 320 Assault, Libel & Pharmaceutical ENDERSON
& Enfoi of Jud, Slander Personal Injury janks and Banking
Hi Medicare Act |} 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
Hi Recovery of Defaulted Liability [_] 348 Ashestos Personal 835 Patent - Abbrovinted 460 Deportation
Student Loans | 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[7] 153 Recovery of Overpayment Liability PERSONAL PROPERTY |. ‘LABOR [| 880 Defend Trade Secrets |_| 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud |710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits ~: 355 Motor Vehicle H 371 Truth in Lending Act [_] 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personut |_1720 Labor/M: SOCIAL SECURFTY Protection Act
195 Contract Product Liability [7] 360 Other Personal Property Damage Relations 61 HIA (13956) 490 Cable/Sat TV
196 Franchise Injury Cl 385 Property Damage 7AU Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
l_ } 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(i)) | _ Exchange
Medical Malpractice Leave Act 8645 SSID Title XVI |_} 890 Other Statutory Actions
_ REAL PROPERTY 7}. CIVIL RIGHTS PRISONER PETITIONS —{_|790 Other Labor Litigation 865 RSI (405(y)) || 891 Agricultural Acts
| |210 Land Condemnation Mv | 440 Other Civil Rights Habeas Corpus: |_|791 Employee Retirement | 893 Environmental Mutters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 [freedom of Information
230 Rent Lease & Ejectinent 442 Employment 510 Motions to Vacate [| 870 Taxes (U.S. Pinintiff Act
240 Torts to Land 443 Housings Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations | 530 General a 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property |_| 445 Amer. w/Disabilities -|- | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -{_ | $40 Mandamus & Other 465 Other Immigration wi 950 Coustitutionality of
Other 550 Civil Rights Actions State Statutes
|_| 448 Education 355 Prison Condition
560 Civil Detainee -
Conditions of
Conti é

 

 

 

 

 

 

 

» ORIGEN (Place an “x” in One Box Only)

| Original 2 Removed from Ol 3 Remanded from C4 Reinstated or oO § Transferred from 6 Multidistrict rs Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation ~ Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untesy diversity): 4 d . | GOS
‘ e3

 

VI. CAUSE OF ACTION

 

VU. REQUESTED IN

Brief description of cause: wes
Nate cased

(] CHECK IF THIS IS A CLASS ACTION

gwe. to

cay VA}

wwe | “alder

DEMAND $ EL ay AT, deaty CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Clyes No
VU. RELATED CASE(S)
IF ANY (See tnsiructions} GE DOCKET NUMBER
PONTO L 2 ot Pr
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JURGE MAG. JUDGE

 
